McDONALD, J.,
concurring.
I have no quarrel with the judgment rendered by the Court.' I do differ, however, with the Court’s ruling on one of the exceptions, which does not affect the disposition of the case.
Many homeowners caught up in the recent foreclosure crisis have sought assistance in negotiating a modification of their mortgage to avoid foreclosure for the ultimate benefit of both the homeowner and the lender. Attorneys may provide such assistance. Examples can be found in the Foreclosure Prevention Project endorsed by this Court, which provides in*279struction to attorneys in loan modification, among other things. See http://probonomd.org/about-us/104-foreclosureprevention-pro-bono-project. But attorneys are not the exclusive providers of such assistance.1
Many homeowners who could benefit from such assistance cannot afford to pay the typical fees charged by attorneys but also do not qualify for free legal services; not all can be accommodated by the Foreclosure Prevention Project. According to the findings of the hearing judge, Mr. Chapman was apparently trying to develop a practice that would meet this need in a way that he apparently believed would comply with the relevant law. Although he was able to achieve favorable outcomes for many clients, he failed to comply with certain provisions of the Maryland Lawyers’ Rules of Professional Conduct.
One of the alleged violations was based on Rule 1.5(a), which concerns the reasonableness of fees and expenses charged by an attorney. In the case of Ms. Bogarosh, the client agreement revealed that Mr. Chapman would be retaining a consultant to assist with the loan modification efforts, and that a portion of the client’s payment would be used to pay that expense. And it was undisputed that loan modification efforts were actually undertaken on behalf of Ms. Bogarosh, although they proved unsuccessful, in part due to miscommunication. The hearing judge concluded that Mr. Chapman did not violate Rule 1.5(a) because “[t]he fees charged are not unreasonable, based upon the nature of the work that was anticipated at the time the fee was set. Similarly, they were not unreasonable in light of the efforts undertaken ...” Although this was one of the hearing judge’s conclusions of law, it was very much bound up in the particular facts of the case. In this context, I would defer to the judgment of the hearing judge and overrule the exception.

. Less scrupulous providers have engaged in abuses that prompted the Legislature to enact various protections for homeowners. See Chapters 5, 6, Laws of Maryland 2008; Chapter 509, Laws of Maryland 2005.